Citation Nr: 0501812	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran perfected a timely appeal to that 
decision.  

On November 30, 2004, the veteran appeared at the St. 
Petersburg, Florida RO and testified at a videoconference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  The veteran accepted this hearing in lieu of 
an in-person hearing.  A transcript of the videoconference 
hearing is of record.  

At the hearing, the veteran and his representative submitted 
additional evidence to the RO; and the evidence was 
subsequently received at the Board in January 2005.  Although 
that additional evidence has not been considered by the RO 
for an initial review and a supplemental statement of the 
case, the veteran waived his right to have this new evidence 
initially considered by the RO.  See 38 C.F.R. §§ 19.37, 
20.1304 (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA requires that VA must provide notice that 
informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran essentially contends that he developed hearing 
loss as a result of his military duty as an aircraft 
structural repairman.  The veteran indicates that he was not 
provided adequate hearing protection while working.  Military 
doctors tested him on a regular basis, and he was told that 
his hearing would continue to get worse over the years.  The 
veteran maintains that he also developed tinnitus as a result 
of military service; he noted that tinnitus used to be 
occasional, but it has become a constant problem.  The 
veteran indicates that he sought treatment for his tinnitus 
while on active duty, but he was told to just live with it; 
however, it is becoming unbearable.  

At his personal hearing in November 2004, the veteran 
explained that he worked as an aircraft sheetmetal mechanic 
on B 52's and C 135's; as a result, he was exposed to 
aircraft noise on the flight line on a daily basis.  He 
testified that he also developed continuous ringing in his 
ears as a result of his military duties.  The veteran noted, 
after service, he worked as an air conditioning technician; 
he noted that most of his work was control work, where he was 
not exposed to noise.  

The veteran was afforded a VA audio examination in October 
2001, at which time he indicated that his military duties 
included using tools for riveting titanium bolts into 
aircrafts; he worked in aeronautical structural endeavors.  
He stated that using riveting tools and other loud equipment, 
without the benefit of hearing protection, caused his hearing 
loss.  The examiner noted that test results indicated a mild 
to borderline moderate sensorineural hearing loss 
bilaterally.  The examiner stated that this flat mild to 
moderate sensorineural hearing loss may be consistent with 
past history of military noise exposure.  However, he also 
noted that this hearing loss does not fit the profile of 
acoustic trauma or hearing loss secondary to noise exposure.  
The examiner stated that he was not sure as to the exact 
cause of this hearing loss.  He explained that the record 
contained no service discharge hearing evaluation, with which 
a proper comparison of the current hearing acuity could be 
made.  

A review of the record reveals that additional service 
medical records, including the enlistment as well as the 
separation examinations, were received in late October 2001, 
after the above examination.  However, it does not appear 
that an attempt was made to provide the VA examiner with the 
service medical records so that the examiner could clarify 
his opinion.  The Board finds that another medical nexus 
opinion, based on considered of the veteran's full history 
and assertions, to include those advanced during the 
veteran's May 2003 hearing, is needed to fully and fairly 
adjudicate the claim for service connection for hearing loss 
and tinnitus.  See 38 U.S.C. § 5103A.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his hearing loss and 
tinnitus since his separation from 
military service.  The RO should obtain 
copies of those records that are not 
already in the claims file.

2.  The RO should arrange for the claims 
folder to be reviewed by the examiner who 
prepared the October 2001 VA Audiological 
examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the 
nature, extent, and etiology of any 
bilateral hearing loss and tinnitus the 
veteran may have.  The examiner should 
address the following:

?	Based upon review of the claims 
folder, to include the audiometric 
testing results obtain at the 
enlistment examination in March 
1965, and at the separation 
examination in February 1969, was 
there a loss of auditory acuity 
during service?  If the examiner 
finds that the veteran did 
experience a loss of auditory acuity 
during service, the examiner is 
requested to express an opinion as 
to whether it was due to natural 
progress.  

?	Based upon review the claims folder, 
including the audiometric testing 
results contained therein, is any 
present hearing loss or tinnitus 
related to the veteran's military 
service, to include in-service noise 
exposure? 

(Note:  The veteran need not be re-
examined unless an examination is deemed 
necessary.  If an examination is deemed 
necessary, the report of examination 
should contain a responses to the above 
questions.).  

3.  Thereafter, the RO should review the 
record and readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




